           Case 1:20-cv-03443-AKH Document 13 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
 REMI LABA,                                                    :
                                                               :   ORDER DISMISSING FOR LACK
                      Plaintiff,                               :   OF JURISDICTION
             v.                                                :
                                                               :   20 Civ. 3443 (AKH)
 JBO WORLDWIDE SUPPLY PTY LTD and                              :
 ORANGE BUTTERLY HOLDINGS                                      :
 (MAURITIUS) INTERNATIONAL LIMITE,                             :
                                                               :
                      Defendants.                              :
                                                               :
-------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff Remi Laba filed this action to recover damages from Defendants for

breach of contract and under related state law claims. See ECF No. 1. Laba asserts that subject

matter jurisdiction exists here due to diversity of citizenship, 28 U.S.C. § 1332. See ECF No. 1

at ¶ 1. Because Laba has not adequately pleaded diversity of citizenship, I dismiss the Complaint

for lack of jurisdiction, with leave to amend.

                 For jurisdiction to exist under Section 1332, there must be “complete” diversity.

See Pa. Pub. Sch. Emps. Ret. Sys. v. Morgan Stanley, 772 F.3d 111, 117-18 (2d Cir. 2014). In

the Complaint, Laba states that Defendants are both “compan[ies]” with offices in South Africa,

but does not specify whether Defendants are corporations, partnerships, limited partnerships,

limited liability companies, limited liability partnerships, and so on. See ECF No. 1 at ¶¶ 4-5. I

cannot assess the citizenship of these parties without knowing, at least, how they are organized,

as the principles governing citizenship vary depending on the species of entity at issue. See, e.g.,

Mack v. Harrah’s Casino, No. 08 Civ. 5690, 2010 WL 432867, at *2 (S.D.N.Y. Feb. 8, 2010)
                                             1
          Case 1:20-cv-03443-AKH Document 13 Filed 06/26/20 Page 2 of 2



(“The citizenship of a limited liability corporation is determined by the citizenship of each of its

members”); Carden v. Arkoma Assoc., 494 U.S. 185, 187-88 (1990) (same principle applies to a

limited partnership); Clifford Corp., N.V. v. Ingber, 713 F.Supp.575, 576-577 (S.D.N.Y. 1989)

(foreign corporations are treated like domestic corporations for purposes of citizenship).

               Unable to determine whether this Court has jurisdiction over this case, I dismiss

the Complaint, without prejudice. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”). Laba is hereby

instructed to file an amended complaint that adequately alleges a basis for jurisdiction within 30

days of the issuance of this order. Depending on the structure of the Defendants, this may entail

pleading the citizenship of each of Defendants’ members.



SO ORDERED.

Dated:         June 26, 2020                       _____________/s/_____________
               New York, New York                      ALVIN K. HELLERSTEIN
                                                       United States District Judge




                                                  2
